I should like to
take this opportunity to congratulate you, Sir, on your well-
deserved election to the presidency of the fifty-fourth
session of the General Assembly and to convey to you, on
behalf of the people and Government of Guinea, my
warmest congratulations. I am convinced that our Assembly
stands to gain a great deal from your leadership and from
your wealth of experience.
I would like also to pay tribute to your predecessor,
Mr. Didier Opertti of Uruguay, for his commendable efforts
to advance the process of the reform of our Organization.
Finally, allow me to convey my sincere
congratulations and words of encouragement to Mr. Kofi
Annan, who, since taking the helm of our Organization, has
worked tirelessly to make of it a catalyst and a unique
framework for nations to work together. We share that
conviction and would like to assure him of our unflagging
support in that respect.
The present-day world is characterized by a rapid
evolution that has taken the form of profound political,
economic and social changes. Those changes have had an
impact on peace, international security and development.
The quest for peace and for a new and more
equitable international order has become the major
concern of our age. The United Nations cannot insulate
itself from these changes. Its effectiveness will depend on
its ability to re-adapt itself to today's realities.
The reform of the United Nations, the maintenance
of international peace and security, disarmament, the fight
against poverty and the strengthening of international
cooperation — all of these matters will require our
attention and energy in the third millennium.
I am certain, therefore, that the Assembly will agree
that the events taking place today clearly show the need
to reform the United Nations.
All the arguments favour such a change as a means
of strengthening the United Nations system and
democratizing its main bodies, particular the Security
Council, to make it into an authentic tool in the service
peace and development for all. Our position on these
issues is in accordance with that of the African Group as


set forth at the thirty-fifth summit of the Organization of
African Unity (OAU) in Algiers. The new make-up of the
Security Council must fully reflect present-day realities
through the equitable geographic representation of every
region of the world.
The increasing number of conflicts is undermining the
foundations of international peace and security and
dangerously compromising the development efforts of our
States. In this respect, I am sure the Assembly agrees that
there can be no development without a consistent political
commitment on the part of our States to peace and
disarmament. That is why my delegation believes that any
sign of indifference or silence on the part of the
international community when confronted with the spectre
of violence and the use of weapons of mass destruction can
prove fatal for international peace and security.
As in the past, the Republic of Guinea can neither
remain silent nor conceal its concern with regard to the
increasing number of areas of tension and conflict
throughout the world, particularly in Africa. Indeed, more
than two thirds of the items currently on the agenda of the
Security Council relate to critical situations in Africa.
However, despite these difficult circumstances, our
continent has courageously taken its destiny into its own
hands by creating, under the auspices of the OAU, a
Mechanism for Conflict Prevention, Management and
Resolution. With the assistance of the United Nations, this
mechanism should be able to play a major role in
maintaining peace on the continent.
Africa needs international cooperation if it is to make
this instrument fully effective, given the breadth and
complexity of the task that it must undertake. For some 10
years, West Africa has been particularly tested by the
fratricidal wars in Liberia, Sierra Leone and Guinea-Bissau.
They have had very serious consequences for those
countries, which have become fields of desolation and
whose reconstruction will require the assistance of the
international community for a long time to come.
In this context, particular attention should be paid to
the unfortunate young people in those countries. Tens of
thousands of adolescents have been dragged into those
wars, and now they are skilled only at fighting. It is
essential to provide for and ensure their economic and
social integration so as to prevent them from becoming
easy prey to the warlords who are laying waste to the
region.
The consequences of the conflicts and tensions in the
neighbouring countries of Liberia, Sierra Leone and
Guinea-Bissau have affected Guinea in many ways and
significantly impeded the achievement of its development
targets. My country has provided asylum to several
hundred thousands of refugees, whose presence in our
land has had a very serious impact on its economy,
environment and security. The impact of the refugees and
the burden they represent for the country in general, and
for the host populations in particular, have been
enormous, making Guinea one of the leading countries of
asylum in the world, since the high proportion of refugees
makes up more than one tenth of its population.
This situation has affected the ability of the
Government to achieve its priority development objectives
because of the tremendous unforeseen expenses that
Guinea has had to bear and will continue to have to bear
in order to restore peace, security and stability in the
subregion, together with the other States members of the
Economic Community of West African States
(ECOWAS).
Despite the support of the international community
in the face of these crises and conflicts that are
convulsing our continent, it is regrettable to note the
discriminatory way in which Africa is treated in dealing
with the refugee problem. We should like here to
welcome the gratifying initiative of the United Nations to
make the Republic of Guinea the focal point of stability
in the subregion.
In this connection, a solidarity conference to
strengthen Guinea's stability and efforts for sustainable
development will soon be held in Brussels. My country,
which has high expectations of that meeting, would like
to appeal to all donors to increase their support for the
efforts of the Government of Guinea to deal with the
socio-economic consequences of the massive presence of
refugees in our territory.
I should like to reiterate to the Secretary-General,
Mr. Kofi Annan, the sincere gratitude of the people of
Guinea for his recent visit to our country, and I am
pleased to be able solemnly to pay tribute to his personal
action to mobilize the international community for the
benefit of Guinea.
The subregion of West Africa is not the only one
that has suffered from war. We remain deeply concerned
by the fratricidal struggles that are convulsing Central
Africa, particularly in the Democratic Republic of the



Congo and Angola; those conflicts continue to be at the
forefront of the international political scene. While
deploring the situation, which is a threat to the stability of
our continent, I should like here to call on all the parties
concerned to give a chance to the negotiation and mediation
efforts under way in various places so that those crises can
be overcome. I congratulate the United Nations and the
Organization of African Unity and encourage them to
pursue their initiatives and concrete actions aimed at
restoring peace in those countries.
Today more than ever, the Middle East needs peace
and security. Such a peace can be built only with mutual
confidence and the desire to live together, with respect for
the rights and the dignity of all the peoples of the region.
That is why we welcome the recent developments in the
Middle East, particularly in Israel. The hopes that have
been raised should not be dashed.
In Yugoslavia, the advent of peace requires tolerance
and respect for the territorial integrity and the right to
coexistence of all the various parts of that nation. The
establishment of a true State based on the rule of law is the
only way of guaranteeing the reconstruction of the country,
with the assistance of the international community.
Another subject of major concern to Africa is that of
economic matters and international cooperation. Here we
must acknowledge that efforts to date have not yielded the
results we had hoped for in meeting the needs and
aspirations of our peoples. An in-depth, comprehensive,
proactive approach to development problems, as defined at
the Second Tokyo International Conference on African
Development, deserves the support and assistance of the
international community. Unfortunately, one of the essential
elements of such cooperation — the North-South dialogue
so eagerly sought by our countries — remains at an
impasse. All the while, disparities between the rich
countries of the North and the underdeveloped countries of
the South have grown. The arbitrary fixing of prices for
commodities and manufactured goods by the North reduces
to the point of futility the measures that have been proposed
to alleviate the burden of external-debt servicing.
The system of trade too is based on discrimination.
Under the banner of liberalization and free competition,
globalization has had the effect of eroding or even
eliminating preferences providing our commodities with
access to the markets of the North. It is vital to establish
timetables for adaptation and for the provision of alternative
compensation so that our countries can maximize their
potential as participants in world trade. Further, because of
the importance of the fight against poverty in developing
countries, we call upon donor countries to redouble their
efforts to reach the target of 0.7 per cent of gross national
product for official development assistance.
Turning to the crucial question of debt, it is now our
firm conviction that no economic-recovery programme
can have the hoped-for results without a favourable
approach to the backlog of debt burdening African
countries, particularly the most heavily indebted among
them. While my delegation welcomes the recent decisions
taken by the Group of Eight at Cologne, we are
nonetheless concerned that efforts need to be made to
produce a lasting resolution of the debt question. Debt
continues to swallow up the bulk of the resources of poor
countries, particularly those in Africa, whose earnings are
diminishing daily in spite of the great sacrifices made by
our peoples with the adoption of structural adjustment
measures.
We therefore call for the convening of an
international conference on the external debt of Africa
with a view to finding a final solution to this problem;
this would revitalize our ever more fragile economies. I
wish in that connection to say that my country is now
engaged in ongoing dialogue with the Paris Club of
Industrial Country Creditors, the relevant Consultative
Group, and the donor community with a view to
significant rescheduling of our external debt.
Turning to the question of human rights and
democracy, my Government believes that the eradication
of poverty, social inequality and ignorance is a
prerequisite for the promotion of human rights. Even
though we are living through a difficult situation, my
country remains deeply committed to democratic values
and fundamental freedoms and has created all the
necessary institutions for a State based on law; the proper
functioning of these will contribute to our political
stability.
We have been witness to the gradual emergence of
a sense of hope, common destiny and a new partnership
among nations. Such a world vision, however, should not
to cloak our profound concern at a time when humanity
is preparing to cross the threshold of the third
millennium. The international community must do
everything in its power to bring about the triumph of
hope, even if threats to the very existence of the world
persist. If it is to shoulder these responsibilities to the full,
the international community has no choice but to help the
United Nations adapt to the major changes under way in
3


the world and must play its proper role in that world. More
than ever before, mankind must understand that it bears
responsibility for its own future.
In the name of human solidarity, the very fabric of
international cooperation, I call upon all members of this
great world family to make the United Nations a centre for
harmonizing the efforts of the nations of the world, united
in defence of our common destiny: a house in which all our
wills converge resolutely, looking towards the future, and
in which humanity can flourish and be united on the basis
of freedom, justice, peace and prosperity. Long live the
United Nations.



